Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-4-1999

Chiropractic America v. Lavecchia
Precedential or Non-Precedential:

Docket 99-5060




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Chiropractic America v. Lavecchia" (1999). 1999 Decisions. Paper 115.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/115


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT




                           No. 99-5060
                Chiropractic America v. Lavecchia


    The following modifications have been made to the
Court's opinion issued on April 14, 1999 in the above-
entitled appeal and will appear as part of the final
version of the opinion:


    The name of the attorney who argued for Appellees was misspelled.
Please
change "Yanotti to "Yannotti".




                                         /s/ P. Douglas Sisk,
                                                   Clerk




May 4, 1999